Citation Nr: 0713350	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-37 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for post-traumatic stress disorder (PTSD) from 
September 9, 2002. 

2.  Entitlement to an increased evaluation greater than 10 
percent for chronic lumbosacral strain.

3.  Entitlement to an increased evaluation greater than 10 
percent for degenerative joint disease of the right knee.

4.  Entitlement to an increased evaluation greater than 10 
percent for residuals of a shrapnel wound of the right thigh.

5.  Entitlement to an increased evaluation greater than 10 
percent for a scar of the left shoulder, residual of a 
shrapnel wound.

6.  Entitlement to service connection for a chronic left knee 
disability.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.  His service records reflect that he served in the 
United States Army in the Republic of Vietnam, and that his 
military decorations includes the Combat Infantryman Badge 
and the Purple Heart Medal for wounds received in combat 
against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 2003 and 
September 2006 by the Newark, New Jersey, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, inter 
alia, granted the veteran service connection for PTSD, denied 
his claims for increased evaluations for chronic lumbosacral 
strain, degenerative joint disease of the right knee, 
residuals of a shrapnel wound of the right thigh, and a scar 
of the left shoulder, residual of a shrapnel wound, and 
denied service connection for a chronic left knee disability 
and hypertension.  

For the reasons that will be discussed in the REMAND portion 
of this decision, the issue of entitlement to an increased 
evaluation for lumbosacral strain is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant and his representative if further 
action is required on his part.


FINDINGS OF FACT

1.  For the period from September 9, 2002, to the present, 
the veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness 
(manifested by hypervigilence and an exaggerated startle 
response) and chronic sleep impairment.

2.  Degenerative joint disease of the right knee is currently 
manifested by subjective accounts of right knee pain, with 
radiographic evidence of mild osteoarthritis of the right 
knee joint and limitation of flexion to 128 degrees after 
repeated use, with a concurrent mild decrease in endurance, 
but otherwise with full extension to zero degrees.  

3.  The residuals of a shrapnel wound of the right thigh are 
manifested by a retained metallic foreign body, with 
tenderness at the site of the injury and right hamstring 
pain, which produces moderate impairment of Muscle Group XIV.

4.  The scar of the left shoulder, residual of shrapnel 
wound, is superficial, measures 1.2 centimeters X 1.3 
centimeters, and tender on palpation.  The scar is not 
disfiguring, not adherent to the underlying tissues, and 
produces no restrictive motion or functional loss of the left 
shoulder.

5.  A chronic left knee disability did not have its onset 
during active duty, nor is it secondarily related to any 
service-connected disability.

6.  Hypertension did not have its onset during active duty, 
nor is it secondarily related to any service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 30 
percent for PTSD for the period from September 9, 2002 to the 
present have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for increased evaluation greater than 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 
5260, 5261, 5262 (2006).

3.  The criteria for an increased evaluation greater than 10 
percent for residuals of shrapnel wound of the right thigh 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (2006).

4.  The criteria for an increased evaluation greater than 10 
percent for a scar of the left shoulder, residual of shrapnel 
wound, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

5.  A chronic left knee disability was not incurred, nor is 
it presumed to have been incurred in active service, and is 
not proximately due to any service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2006).  

6.  Hypertension was not incurred, nor is it presumed to have 
been incurred in active service, and is not proximately due 
to any service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003, November 2003, March 2004, April 2004, 
September 2005, March 2006, June 2006, and March 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private and VA 
medical records pertaining to the matters on appeal for the 
period from 1970 - 2007 have been obtained and associated 
with the evidence.  He has been provided with contemporaneous 
medical examinations of the current state of his psychiatric 
disorder, his orthopedic disabilities, and his skin and 
cardiovascular system.  He has also been provided with the 
opportunity to present oral testimony in support of his 
claims before an RO hearing officer in May 2005.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims (with the exception only being the 
increased rating claim for lumbosacral strain, which will be 
discussed in the REMAND portion of this decision).  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nichelson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  The record reflects that the veteran has 
been provided notice in this regard in correspondence dated 
in March 2006, June 2006, and March 2007, which complies with 
the Court's holding in Dingess.  As full compliance with 
notice requirements of the VCAA has been accomplished, as 
well as with all VA law and regulations pertaining to VA's 
duty to assist the veteran in the development of his claims, 
to move forward with the adjudication of this appeal (with 
the exception of the increased rating claim for chronic 
lumbosacral strain) would not result in any prejudice to the 
veteran.

Pertinent laws and regulations

Service connection:

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

Increased ratings:

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  A VA examination report should 
therefore present medical determinations regarding whether the 
affected joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom.  
Specifically, the examiner must be asked to express an opinion 
on whether pain could significantly limit functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  These determinations should, if feasible, be 
portrayed in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups beyond that 
clinically demonstrated.

Factual background and analysis: Entitlement to an initial 
evaluation greater than 30 percent for PTSD from September 9, 
2002.

The Board notes that this issue relates to an appeal of a May 
2003 RO decision, which had granted the veteran service 
connection for PTSD effective from September 9, 2002, the 
date on which he filed his claim for service connection for 
this specific disability.  During the course of the appeal, 
an initial evaluation of 30 percent was assigned for PTSD.  
As the veteran's is appealing this initial evaluation, 
consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for this 
service-connected psychiatric disability for separate periods 
of time, from September 9, 2002, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is rated as follows:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 

100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2006)

The medical evidence includes a November 2002 private 
psychiatric treatment report showing that the veteran 
experienced recurrent flashbacks and nightmares relating to 
his memories of combat in Vietnam, and that he avoided any 
stimuli that would remind him of these memories.  

A March 2003 VA psychiatric examination report shows that the 
veteran was diagnosed with PTSD that was associated with his 
military service and manifested by nightmares, memory 
flashbacks, exaggerated startle response, and hypervigilence.  
He was not hallucinatory or suicidal.  He treated his PTSD 
with psychotropic medications.  He was employed full-time by 
the United States Postal Service and was generally able to 
perform his job-related duties.  He was married to the same 
spouse for 34 years and his family was supportive of him.  He 
was casually dressed and cooperative with the examiner.  His 
mood was neutral, his affect was appropriate, and his speech 
was normal.  No perceptual problems were noted and his 
thought processes and content were normal.  He was oriented 
on all spheres and displayed fair impulse control, insight 
and judgment.  His Global Assessment of Functioning (GAF) 
score was 55, reflecting moderate psychiatric symptoms or 
moderate difficulty in social and occupational functioning.

Treatment records dated 2003 - 2004 show that the veteran 
received regular counseling with PTSD support groups and 
therapists, in addition to prescriptions of psychotropic 
medication to help control or alleviate his psychiatric 
symptoms.  He continued to report having nightmares, 
flashbacks, intrusive thoughts, social isolation, and 
emotional numbing due to PTSD.  However, he remained oriented 
on all spheres and was not homicidal, suicidal, delusional, 
or hallucinatory.  Memory testing showed no impairment, his 
appearance was neat and appropriate, and his affect and 
speech were appropriate, and his judgment was good.  

In March 2004, the veteran sought counseling through the Vet 
Center.  The intake evaluation noted that the veteran had 
recently retired from a supervisory position with the United 
States Postal Service, where he had previously worked 10 - 12 
hours per day, and that he complained of a perceived 
worsening of his psychiatric symptoms now that he did not 
have his mind focused on work.

In a May 2005 statement, a private psychiatrist reported that 
the veteran was under his care for PTSD, and that he 
demonstrated good compliance with his group therapy and 
medication regimen for treatment of his psychiatric diagnosis 
and was receiving good results.  His PTSD was chronic and 
warranted ongoing care.

In oral testimony presented at an RO hearing in May 2005, the 
veteran testified, in pertinent part, that he saw his 
psychiatrist once per month to receive medication 
prescriptions and counseling for PTSD, in addition to 
attending weekly group counseling sessions with VA.  He 
experienced nightmares, intrusive thoughts, and depression 
relating to his combat experiences in Vietnam.  He reported 
that he was initially able to keep his psychiatric symptoms 
at bay by focusing on his career at the United States Postal 
Service and working long hours, including overtime, in order 
to occupy his mind with work.  He stated that he also 
immersed himself into his work in order to minimize having to 
socially interact with other people.  He stated that his PTSD 
symptoms began to become more manifest after several of his 
family members passed away, and especially after he retired 
from the Postal Service and had no work with which to occupy 
his mind.

An August 2005 VA psychiatric examination report shows that 
the veteran experienced nightmares, hypervigilence, an 
exaggerated startle reflex, sleeping problems, social 
withdrawal, and depression and anxiety due to PTSD.  He was 
in a regular therapy program for PTSD counseling, and he was 
on a psychotropic medication regimen.   He had some history 
of suicidal ideations, but no suicidal behavior.  He was 
casually dressed, cooperative with the examiner, and oriented 
on all spheres.  His mood was neutral, his affect blunted, 
and his insight, judgment, and impulse control was fair.  
There was no suicidal or homicidal ideation at the time of 
the examination.  His thought content and processes were 
normal and he had no perceptual problems.  The diagnosis was 
PTSD with a GAF score of 55, reflecting moderate psychiatric 
symptoms.  The veteran was competent and the examiner opined 
that his PTSD did not prevent him from obtaining employment. 

In statements dated in December 2006 and February 2007, a 
private psychiatrist reported that the veteran was receiving 
pharmacotherapy and counseling for PTSD, manifested by 
flashback episodes and nightmares of combat, exacerbated by 
news coverage of the current Iraq War, which impacted his 
activities of daily living.  Statements from the veteran's 
representative accompanying the two statements appear to 
waive consideration of these statements by the RO.  

The Board has considered the foregoing evidence and concludes 
that the disability picture presented by it reflects a level 
of social and occupational impairment due to PTSD that more 
closely approximates the criteria for a 30 percent evaluation 
under Diagnostic Code 9411 for the period from September 9, 
2002 to the present time.  The veteran's GAF score of 55 
(reflecting moderate psychiatric symptoms and moderate social 
and occupational impairment), and the evidence demonstrating 
that he requires ongoing therapy and counseling with 
prescription medication to control his PTSD symptoms, is 
consistent with the rating criteria that contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and the 
ability to hold normal conversation), due to depressed mood, 
anxiety, suspiciousness (manifested by hypervigilence and an 
exaggerated startle response) and chronic sleep impairment.  

However, the objective evidence does not demonstrate that the 
veteran's PTSD produces the requisite level of social and 
occupational impairment to warrant a 50 percent evaluation.  
Specifically, there is no evidence of a flattened affect, 
abnormal speech patterns, panic attacks that occur more than 
once a week, difficulty on his part in understanding complex 
commands, memory impairment, impaired judgment, impaired 
abstract thinking, or mood disturbances.  Although the 
veteran is socially withdrawn, he was able to effectively 
communicate his symptoms with his physicians and therapists 
and receive effective counseling from them for his PTSD.  
Therefore, the Board concludes that the evidence does not 
support the assignment of a higher initial evaluation above 
30 percent for PTSD for the period commencing on September 9, 
2002.  The veteran's appeal in this regard is denied.

Factual background and analysis: Entitlement to an increased 
evaluation greater than 10 percent for degenerative joint 
disease of the right knee.

The veteran was granted service connection for degenerative 
joint disease of the right knee and a 10 percent evaluation 
by rating decision of April 2005.  In May 2005, he reopened 
his claim for a rating increase in excess of 10 percent for 
this orthopedic disability.  The Board notes that a careful 
reading of the language of his claim shows that this was not 
a notice of disagreement with the initial 10 percent 
evaluation assigned, and that no correspondence was received 
from the veteran at any time within the one-year period 
following the April 2005 rating decision that could be 
construed as a timely filed notice of disagreement.  
Therefore, the Board needs only to address the evidence 
showing the present level of impairment caused by the right 
knee disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A private treatment report dated in August 2003 shows that 
the veteran was treated for patellar tendonitis of the right 
knee that was improving with medication and physical therapy.  
His right knee was described as having excellent motion and 
strength, with minimal tenderness over the patellar tendon.   

During a February 2004 VA orthopedic examination of the right 
knee, the veteran reported that he had started physical 
therapy for the right knee.  It was noted that a March 2003 
X-ray film of the right knee showed mild degenerative joint 
disease.  On objective examination, the right knee was cool, 
with no crepitance or effusion.  Range of motion of the right 
knee was from 0 degrees to 115 degrees.  There was mild 
medial joint line tenderness.  An X-ray film revealed mild 
osteoarthritis and a retained foreign body in the soft 
tissue.  The physician opined that the examination of the 
right knee was normal.

The report of a February 2006 VA examination shows that the 
veteran did not require the use of a cane, crutches, or 
braces to support his right knee when ambulating.  Range of 
motion of his right knee was full extension to zero degrees, 
and flexion to 140 degrees, with additional limitation of 12 
degrees (i.e., flexion to 128 degrees) after performing 
repeated motion, with a mild increase in knee pain and 
endurance, but no increase in weakness or fatigue.  The 
examiner determined that pain was the major functional 
impact, but also found no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
and redness or heat.  The right knee's medial, collateral, 
anterior, and posterior ligaments and the medial and lateral 
meniscus were intact.  X-rays revealed mild osteoarthritis.

The applicable rating criteria for evaluating the veteran's 
right knee disability due to arthritis are contained in 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5259, 5260, 5261.  These provide the following: 

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)



525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

525
8
Cartilage, semilunar,dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006)

525
9
Cartilage, semilunar, removal of, symptomatic:
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)



526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

The Board notes that the veteran's right knee disability may 
be rated under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2006).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2006).

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 
5261, pursuant to limitation of motion of the right knee due 
to arthritis.  However, to give the veteran every 
consideration in connection with the matter on appeal, the 
Board has, as the RO has done, considered all potentially 
applicable diagnostic codes under section 4.71a in rating the 
veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).

Applying the facts of the case to aforementioned criteria, the 
Board concludes that the evidence reflects that the level of 
impairment associated with the veteran's degenerative joint 
disease of his right knee more closely approximates the 
criteria for a 10 percent evaluation based on objective 
demonstration of pain on use with X-ray evidence of arthritic 
changes, but with no objective evidence showing a compensable 
degree of limitation of motion (even accounting for additional 
loss of flexion from repeated use, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995)).  The veteran's right knee is not impaired by 
ankylosis (or limitation of motion that approximates an 
ankylosed condition), nor is it disabled by joint instability 
or cartilaginous damage.  The veteran also does not have 
limitation of flexion to 30 degrees, or limitation of 
extension to 15 degrees, such that assignment of an evaluation 
greater than 10 percent would be warranted.  Therefore, his 
claim for an increased evaluation greater than 10 percent for 
degenerative joint disease of the right knee must be denied.  

Factual background and analysis: Entitlement to an increased 
evaluation greater than 10 percent for residuals of a 
shrapnel wound of the right thigh.

The veteran's service medical records show that in November 
1966, he sustained a shrapnel wound to his right thigh as a 
result of hostile action.  The wound did not involve any 
nerve or artery damage and was debrided.  Some mild 
induration and tenderness was noted immediately following 
treatment.  The separation physical examination was silent 
regarding the right thigh.  

Post-service medical records show that on VA examination in 
December 1970, a small scar measuring 1 inch in length and 3/4 
inches wide was noted over the posterior lateral aspect of 
the distal part of the veteran's right thigh.  The scar was 
very slightly tender on palpation.  Another scar was detected 
over the anterior aspect of the right patella that measured 1/2 
square inches.  No sensory changes, muscle atrophy, or 
functional impairment of the right knee was observed.  X-rays 
revealed a normal femur and the presence of a retained 
metallic foreign body measuring 5-millimeters X 10-
millimeters that was located within the soft tissues lateral 
to the femoral shaft.  By rating decision of January 1971, 
the veteran was granted service connection and a 10 percent 
evaluation for residuals of a shrapnel wound of the right 
thigh.

The veteran reopened his claim for a rating increase for his 
shrapnel wound residuals of his right thigh in September 
2002.  VA examination in February 2004 shows the presence of 
the aforementioned scars and retained metallic foreign body.  
Examination in June 2004 shows that the old shrapnel wound 
involved entry of the missile through his right knee and 
exiting out through his distal thigh muscle, with a retained 
metal fragment.  The veteran's complaints as they pertained 
to his right lower extremity addressed his right knee, which 
is discussed separately in this decision.  No actual muscle 
or motor dysfunction associated with the shrapnel wound 
residuals of the right thigh was noted on examination.  

At a May 2005 RO hearing, the veteran testified that he 
experienced pain in his hamstrings of his right lower 
extremity since 2000, which he attributed to his old shell 
fragment wound.  He treated his symptoms with medication and 
physical therapy, including exercises and application of 
heat.  According to the veteran, his physician believed that 
the veteran's hamstring complaints were associated with his 
shell fragment wound residuals.

VA examination of the right thigh scars in August 2005 show 
that the veteran complained of intermittent pain at the site 
of the scars.  Physical examination revealed a scar measuring 
2.5 centimeters X 1.5 centimeters that was located in the 
posterolateral aspect of the distal thigh, which was mildly 
tender on palpation with some decreased sensation.  There was 
no inflammation, keloid formation, underlying tissue loss, 
induration, elevation, depression, abnormal texture, edema, 
inflexibility, or adhesion to the underlying tissues 
associated with the scar.  The scar was near to normal in 
color.  Strength testing of the right lower extremity was 
5/5.  The limb was sensorily intact with normal +1 reflexes.  
The veteran's gait was normal and antalgic.  However, he did 
not use a cane or other assistive device to walk.  VA 
examination in February 2006 did not show any changes in the 
aforementioned findings.

The residuals of a shrapnel wound of the right thigh are 
rated under the criteria for injuries to anterior thigh 
muscles, classified as Muscle Group XIV in the rating code, 
which are contained in 38 C.F.R. § 4.73, Diagnostic Code 
5314.  

531
4
Group XIV.
Rating

Function: Extension of knee (2, 3, 4, 5); simultaneous 
flexion of hip and flexion of knee (1); tension of 
fascia lata and iliotibial (Maissiat's) band, acting 
with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: 
1.	Sartorius; 
2.	rectus femoris; 
3.	vastus externus; 
4.	vastus intermedius; 
5.	vastus internus; 
6.	tensor vaginae femoris. 

    Severe
40

    Moderately Severe
30

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5314 (2006)

Applying the facts of the case to the pertinent rating 
schedule, the Board finds that the current level of 
impairment associated with the shrapnel wound residuals of 
the right thigh more closely approximate the criteria for a 
10 percent evaluation, reflecting moderate impairment of 
Muscle Group XIV.  The medical evidence shows that the 
veteran does not have any motor dysfunction, muscle atrophy, 
or loss of muscle strength in his right lower extremity 
associated with his shrapnel wound residuals.  His strength 
on testing was 5/5.  The primary manifestation of his muscle 
group injury is some hamstring pain and tenderness at the 
site of the injury, which is consistent with the criteria for 
moderate impairment, but not representative of moderately 
severe impairment of Muscle Group XIV.  Therefore, the 
veteran's claim for a rating increase in excess of 10 percent 
for shrapnel wound residuals of the right thigh is denied.  
Because the evidence in this case is not approximately 
balanced with respect to the merits of this issue, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to an increased 
evaluation greater than 10 percent for a scar of the left 
shoulder, residual of a shrapnel wound.

By rating action of January 1971, the veteran was granted 
service connection and a noncompensable evaluation for the 
scar of his left shoulder as a shell fragment wound residual.  
On VA examination in December 1970 a scar on the back of the 
left shoulder was noted; it measured 1 inch long and 1/2 inch 
wide it was noted to be very slightly tender.  

In September 2002, the veteran reopened his claim for an 
increased (compensable) evaluation for his service-connected 
left shoulder scar.  During the March 2003 VA orthopedic 
examination, the veteran complained of intermittent but sharp 
pain in the left shoulder.  He rated the pain as a five on a 
scale of one-to-ten.  Objectively, a scar, manifested by a 
darkened area that was proximal to the lateral aspect of the 
left shoulder was noted.  It was tender on palpation.  
Otherwise, no functional loss of the left shoulder due to 
adhesion of the scar or muscle injury or atrophy was shown.  
The May 2003 rating action on appeal granted a 10 percent 
evaluation for the left shoulder scar, effective from the 
date the veteran reopened his claim.  

At a May 2005 RO hearing, the veteran testified that he was 
left-handed and that he experienced some limitation of motion 
of his left shoulder when performing lifting motions above 
his shoulder level.  He also complained of shoulder aches 
when the weather was damp and cold.

During an August 2005 VA examination of the veteran's left 
shoulder scar, the veteran reported experiencing intermittent 
pain at the site of the scar but that the shrapnel injury did 
not actually affect his ability to use his left shoulder.  
Examination of the left shoulder scar shows that it measured 
1.2 centimeters X 1.3 centimeters and overlay the lateral 
aspect of the left scapula.  Palpation produced mild 
tenderness.  There was no inflammation, underlying tissue 
loss, or keloid formation.  There was no elevation, edema, or 
depression of the scar, and no adherence of the scar to the 
underlying tissues.  The texture of the scar was normal, its 
color was the same as the surrounding skin, and it was not 
manifested by any induration or inflexibility.  No limitation 
of motion or loss of function of the left shoulder was 
associated with the scar.  

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006)

Applying the rating schedule to the facts of the case, the 
Board finds that the veteran has been assigned the maximum 
schedular evaluation of 10 percent for his superficial scar 
of his left shoulder, residual of a shell fragment wound, on 
the basis that it has been objectively demonstrated to be 
tender on palpation.  The scar is not located on his head, 
face, or neck, such that the criteria for rating the scar 
based on disfigurement would apply.  Furthermore, the scar 
itself is not productive of any functional loss of his left 
shoulder.  Therefore, there is no basis to assign an 
evaluation greater than 10 percent.  The veteran's claim for 
an increased rating for his left shoulder scar is thus 
denied.       

Factual background and analysis: Entitlement to service 
connection for a chronic left knee disability.

The veteran's service medical records show normal findings 
with respect to his left knee on pre-enlistment examination 
in August 1965 and on separation examination in July 1967.  
On his medical history questionnaire in August 1965, he 
denied having any "trick" or locked knee.  

Post-service, no abnormalities of the veteran's left knee 
were discovered on VA examination in December 1970.  

Private medical reports show that in February 1999, the 
veteran was treated for complaints of left knee pain, 
occasional instability, joint locking, and swelling.  
Thereafter, in March 1999, he underwent arthroscopic surgery 
for a partial medial meniscectomy, partial lateral 
meniscectomy, and partial synovectomy of his left knee to 
treat a meniscus tear and synovitis.  Post-surgical treatment 
records dated April 1999 - March 2001 show good results from 
surgery.  The veteran's left knee responded well to 
rehabilitative therapy and displayed good function.

VA examination in February 2004 shows, in pertinent part, 
that the veteran was diagnosed with mild degenerative joint 
disease of his left knee.   

In a June 2006 opinion, a VA physician reviewed the veteran's 
claims file and determined that his current left knee 
disability was traumatic in nature, resulting in a meniscal 
tear.  The examiner opined that this did not have its onset 
during his period of active duty as there was no record of 
injury to the left knee in service, and also that the left 
knee disability was not related to his service-connected 
right knee disability.

The Board has considered the foregoing evidence and finds no 
objective basis to award service connection for the veteran's 
left knee disability.  There is no medical record showing a 
left knee injury or onset of a chronic left knee disability 
during active duty, or onset of left knee arthritis to a 
compensable degree within one year following his separation 
from service in July 1967.  There is also a medical opinion 
that specifically found no link between the veteran's 
military service and his left knee disability, either 
directly or as secondary to his service-connected right knee 
disability.  To the extent that the veteran asserts that 
there exists a nexus between his left knee disability and his 
period of military service based on his knowledge of medicine 
and his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in orthopedic medicine, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The veteran's claim for service 
connection for left knee disability is thus denied.

(f.)  Factual background and analysis: Entitlement to service 
connection for hypertension.

The veteran's service medical records show that on pre-
enlistment examination in August 1965, his cardiovascular 
system was normal and his chest X-ray was negative.  Blood 
pressure readings were normal, with a measured 
systolic/diastolic of 124/62.  No sustained elevated blood 
pressure readings indicative of hypertension were noted in 
service.  On separation examination in July 1967, his 
cardiovascular system was normal and his chest X-ray was 
negative.  Blood pressure readings were normal, with a 
measured systolic/diastolic of 136/88.  

Post-service VA examination in December 1970 shows that the 
veteran's cardiovascular system was normal and his chest X-
ray was negative.  Blood pressure readings were normal, with 
a measured systolic/diastolic of 104/66.  

Thereafter, the veteran's post-service medical records do not 
show a clinical diagnosis of hypertension until approximately 
2003 - 2004.  VA examination in February 2006 shows that the 
veteran was diagnosed with essential hypertension that was 
well-controlled with orally-administered anti-hypertensive 
medication.  The medical reports for the period from 1970 - 
2007 do not contain any objective medical opinion that links 
the veteran's hypertension to military service or to a 
service-connected disability.

The Board has considered the foregoing evidence and finds no 
objective basis to award service connection for the veteran's 
hypertension.  There is no medical record showing onset of 
hypertension during active duty, or onset of hypertension to 
a compensable degree within one year following his separation 
from service in July 1967.  There are no medical opinions 
that assert a nexus between the veteran's military service 
and his current diagnosis of hypertension, either directly or 
as secondary to a service-connected disability.  To the 
extent that the veteran asserts that there exists a nexus 
between his hypertension and his period of military service 
based on his knowledge of medicine and his own personal 
medical history, because there are no indications in the 
record that he has received formal medical training in 
cardiovascular medicine, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The veteran's claim for service 
connection for hypertension is thus denied.
  

ORDER

An initial evaluation greater than 30 percent for PTSD for 
the period from September 9, 2002 to the present is denied. 

An increased evaluation greater than 10 percent for 
degenerative joint disease of the right knee is denied.

An increased evaluation greater than 10 percent for residuals 
of a shrapnel wound of the right thigh is denied.

An increased evaluation greater than 10 percent for a scar of 
the left shoulder, residual of a shrapnel wound, is denied.

Service connection for a chronic left knee disability is 
denied.

Service connection for hypertension is denied.


REMAND

The most recent VA examination of record that addresses the 
veteran's chronic lumbosacral strain was conducted in March 
2003.  Since that time, the veteran has presented oral 
testimony at a May 2005 RO hearing indicating that his low 
back disability has become worse since the time of the March 
2003 examination.  As it has been over four years since the 
March 2003 examination, the case should be remanded so that 
the veteran may be scheduled for a new examination that will 
present more current findings regarding the severity of his 
service-connected low back disorder.  See Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Furthermore, as the current 
appeal stems from a claim for a rating increase that was 
filed in early September 2002, and as significant changes to 
the rating schedule for evaluating spine disabilities have 
been implemented during the course of this appeal in 
September 2002 and September 2003, which may have bearing 
upon the issue at hand, a new medical examination that 
presents objective findings within the context of the revised 
rating criteria will be very useful in the adjudication of 
this claim.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following action:

1.  The veteran should be afforded 
notice of the provisions of the VCAA, 
with respect to his claim for an 
increased evaluation greater than 10 
percent for lumbosacral strain, which is 
in compliance with the decision of the 
United States Court of Appeals for 
Veterans Claims in the case of Dingess 
v. Nichelson, 19 Vet. App. 473 (2006). 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non-VA, that treated the 
veteran for chronic lumbosacral strain 
since March 2003.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  Thereafter, the RO must arrange for 
the veteran to undergo the appropriate 
VA examination for spine disorders for 
the purpose of ascertaining the current 
nature and extent of severity of his 
service-connected lumbosacral strain.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
physician must review the veteran's 
claims folder in conjunction with the 
examination.  

(a)  All pertinent symptomatology and 
findings must be reported in detail, 
to include, in degrees, the exact 
forward flexion of the veteran's 
thoracolumbar spine; in degrees, the 
combined range of motion of the 
thoracolumbar spine, the combined 
range of motion refers to the sum of 
the range of motion in degrees on all 
axis of movement - forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation; 
state whether the back disability 
results in muscle spasm or guarding 
severe enough to result in an 
abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

(b)  The physician must also comment 
upon whether the service-connected 
lumbosacral strain involves the 
nerves and/or the muscles and joint 
structure; whether the service-
connected lumbosacral strain causes 
weakened movement, excess 
fatigability, and incoordination.  
With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected lumbosacral strain, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to this low back disability.  

(c)  The examiner must also comment 
upon whether there is intervertebral 
disc syndrome present, and if so, 
whether or not it is a manifestation 
of, or part and parcel to the 
veteran's service-connected 
lumbosacral strain.  If 
intervertebral disc syndrome 
associated with the service-connected 
lumbosacral strain is present, the 
examiner must address the question of 
whether there are incapacitating 
episodes of elevated symptomatology 
associated with the intervertebral 
disc syndrome and, if so:

(i)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least one week 
but less than 2 weeks during the 
previous 12 months?  

(ii)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least 2 weeks 
but less than 4 weeks during the 
previous 12 months?  

(iii)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
previous 12 months?  

(iv)  Is the intervertebral disc 
syndrome manifested by 
incapacitating episodes having a 
total duration of at least 6 weeks 
during the previous 12 months?

A complete rationale for all opinions 
must be provided.  If the physician is 
unable to present any opinion without 
resorting to speculation, it must be so 
noted.  The report prepared must be 
typed. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation greater than 10 
percent for chronic lumbosacral strain.  
If the maximum benefit sought on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


